DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed June 28, 2022.   Claims 2, 3 and 13 have been canceled without prejudice. Claims 1, 4-12 and 14-31 are pending and an action on the merits is as follows.	
Objections to claims 3, 6-9, 15-19, 24, 27, 29 and 30 have been withdrawn.
Rejections of claims 2, 5-9 and 15-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.
Applicants’ arguments with respect to claims have been considered and are addressed below.

Claim Objections
Claim 1 is objected to because the following element lacks proper antecedent basis:  line 8: “the one or more passengers”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-10, 12, 14-21 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2010/0315208 A1) in view of Studer et al. (US 2019/0193992 A1).
Claim 1: Takeuchi discloses a passenger flow tracking system for an elevator car, where a first module (car detection device 200) is shown in Fig. 1 to be installed in the elevator car (500).  The first module is configured to broadcast a first signal that can substantially cover the interior of the elevator car and receive a response from a personal mobile terminal (individual identification tag 400) carried by a passenger (elevator user 300) inside the elevator car which communicates with the first module via radio communication (pages 3-4 ¶ [0064]).  A passenger flow determining unit determines, based on a change in the received response, that the passenger leaves the elevator car (page 4 ¶ [0085]).  This reference fails to disclose the first module to be a Bluetooth module, such that the first signal is a Bluetooth signal, the response to be a received response fed back by the personal mobile terminal, the personal mobile terminal to receive the first Bluetooth signal as a received first Bluetooth signal and feed the response back to the first Bluetooth module based on the first Bluetooth signal, and the personal mobile terminal to be configured to determine signal strength of the received first Bluetooth signal, and feed the response back to the first Bluetooth module only when the signal strength of the received first Bluetooth signal is greater than or equal to a predetermined value.
However Studer et al. teaches a passenger flow tracking system for an elevator car, where a first module (beacon 33) is shown in Fig. 1 to be installed in the elevator car (11) to determine that a passenger leaves the elevator car based on a change in communication with a mobile terminal (page 2-3 ¶ [0020]).  The first module is further described as a Bluetooth module configured to broadcast a first Bluetooth signal (page 2 ¶ [0019]).  The personal mobile terminal receives the first Bluetooth signal only when the personal mobile terminal is in a specified region of the first module (in the region of the shaft door), where the personal mobile terminal is determined to be in the specified region when a signal strength of the first Bluetooth signal is at least equal to a predetermined value (page 2 ¶ [0018]).  Therefore a signal strength of the first Bluetooth signal is determined, such that the first Bluetooth signal is only received by the mobile terminal when the signal strength is greater or equal to a predetermined value.  It should be noted that in Bluetooth communications, a Bluetooth signal is broadcasted by a master device, where a slave device receives the Bluetooth signal, and a response is fed back to the master device by the slave device based on the Bluetooth signal, as is recognized in the art.
Given the teachings of Studer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Takeuchi with providing the first module to be a Bluetooth module, such that the first signal is a Bluetooth signal, the response to be a received response fed back by the personal mobile terminal, the personal mobile terminal to receive the first Bluetooth signal as a received first Bluetooth signal and feed the response back to the first Bluetooth module based on the first Bluetooth signal, and the personal mobile terminal to be configured to determine signal strength of the received first Bluetooth signal, and feed the response back to the first Bluetooth module only when the signal strength of the received first Bluetooth signal is greater than or equal to a predetermined value.  Doing so would allow a passenger’s mobile telephone or smartphone to be used as a terminal device, and therefore not require additional hardware so as to provide such system at low cost, as taught in Studer et al. (page 1 ¶ [0010]).
Claim 4: Takeuchi modified by Studer et al. discloses a system as stated above, where the personal mobile terminal is shown in Studer et al. to start a special app needed for communicating data only when it is recognized that it is in the elevator car (page 6 ¶ [0060]).  Therefore the first Bluetooth signal includes a request sent by the first Bluetooth module, where the personal mobile terminal feeds the response back to the first Bluetooth module only when the request is received.
Claim 5: Takeuchi modified by Studer et al. discloses a system as stated above, where the response is disclosed in Takeuchi to comprise passenger identifier information (individual identification information) corresponding to a respective passenger carrying the personal mobile terminal (page 3 ¶ [0063]).  
Claim 6: Takeuchi modified by Studer et al. discloses a system as stated above, where the passenger flow determining unit is disclosed in Takeuchi to be configured to: when the first Bluetooth module receives passenger identifier information of a passenger corresponding to the personal mobile terminal changes into a situation where the first Bluetooth module does not receive the passenger identifier information of the passenger corresponding to the personal mobile terminal, determine that the passenger corresponding to the passenger identification information leaves the elevator car (page 4 ¶ [0085]).  
Claim 7: Takeuchi modified by Studer et al. discloses a system as stated above, where the passenger flow determining unit is disclosed in Takeuchi to be configured to: when the first Bluetooth module does not receive passenger identifier information of a passenger corresponding to the personal mobile terminal changes into a situation where the first Bluetooth module receives the passenger identifier information of the passenger corresponding to the personal mobile terminal, determine that the passenger corresponding to the passenger identification information enters the elevator car (page 4 ¶ [0082]).  
Claim 8: Takeuchi modified by Studer et al. discloses a system as stated above, where the passenger flow determining unit is disclosed in Takeuchi to determine a passenger inside the elevator car based on received passenger identifier information (page 4 ¶ [0070]).
Claim 9: Takeuchi modified by Studer et al. discloses a system as stated above, where the passenger flow determining unit is disclosed in Takeuchi to determine a first passenger list of passengers inside the elevator car corresponding to a current floor based on the passenger identifier information received by the first Bluetooth module (page 7 ¶ [0159]-[0162]).  The determination is performed after a registration deletion process occurs (page 4 ¶ [0082]) after a car door of the elevator car is closed (page 5 ¶ [0114]) and therefore when the elevator car is ready to depart.
Claim 10: Takeuchi modified by Studer et al. discloses a system where the response includes passenger identifier information, as stated above.  Destination floor information is disclosed in Takeuchi to be stored for the passenger identifier information (page 5 ¶ [0115]) and transmitted to an elevator control device (700) based on the detected passenger identifier information (page 8 ¶ [0202]).
Claim 12: Takeuchi discloses a passenger flow tracking method for an elevator car, where a first module (car detection device 200) is shown in Fig. 1 to be installed in the elevator car (500).  The first module is configured to broadcast a first signal that can substantially cover the interior of the elevator car and receive a response from a personal mobile terminal (individual identification tag 400) carried by a passenger (elevator user 300) which communicates with the first module via radio communication (pages 3-4 ¶ [0064]).  Based on a change in the response, it is determined that the passenger leaves the elevator car (page 4 ¶ [0085]).  This reference fails to disclose the first module to be a Bluetooth module, such that the first signal is a Bluetooth signal, the response to be fed back by the personal mobile terminal, where the feeding back includes determining, by the personal mobile terminal, a signal strength of the received first Bluetooth signal, and feeding the response back to the first Bluetooth module only when the signal strength of the received first Bluetooth signal is greater than or equal to a predetermined value.
However Studer et al. teaches a passenger flow tracking method for an elevator car, where a first module (beacon 33) is shown in Fig. 1 to be installed in the elevator car (11) to determine that a passenger leaves the elevator car based on a change in communication with a mobile terminal (page 2-3 ¶ [0020]).   The first module is further described as a Bluetooth module configured to broadcast a first Bluetooth signal and received by the mobile terminal (page 2 ¶ [0019]). The personal mobile terminal receives the first Bluetooth signal only when the personal mobile terminal is in a specified region of the first module (in the region of the shaft door), where the personal mobile terminal is determined to be in the specified region when a signal strength of the first Bluetooth signal is at least equal to a predetermined value (page 2 ¶ [0018]).  Therefore a signal strength of the first Bluetooth signal is determined, such that the first Bluetooth signal is only received by the mobile terminal when the signal strength is greater or equal to a predetermined value.  It should be noted that in Bluetooth communications, a Bluetooth signal is broadcasted by a master device, where a slave device receives the Bluetooth signal, and a response is fed back to the master device by the slave device based on the Bluetooth signal, as is recognized in the art.
Given the teachings of Studer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Takeuchi with providing the first module to be a Bluetooth module, such that the first signal is a Bluetooth signal, the response to be fed back by the personal mobile terminal, where the feeding back includes determining, by the personal mobile terminal, a signal strength of the received first Bluetooth signal, and feeding the response back to the first Bluetooth module only when the signal strength of the received first Bluetooth signal is greater than or equal to a predetermined value.  Doing so would allow a passenger’s mobile telephone or smartphone to be used as a terminal device to detect measurement values, and therefore not require additional hardware so as to provide such system at low cost, as taught in Studer et al. (page 1 ¶ [0010]).
Claim 14: Takeuchi modified by Studer et al. discloses a method as stated above, where the personal mobile terminal is shown in Studer et al. to start a special app needed for communicating data only when it is recognized that it is in the elevator car (page 6 ¶ [0060]).  Therefore the first Bluetooth signal includes a request sent by the first Bluetooth module, where the personal mobile terminal feeds the response back to the first Bluetooth module only when the request is received.
Claim 15: Takeuchi modified by Studer et al. discloses a method as stated above, where the response is disclosed in Takeuchi to comprise passenger identifier information (individual identification information) corresponding to a respective passenger carrying the personal mobile terminal (page 3 ¶ [0063]).  
Claim 16: Takeuchi modified by Studer et al. discloses a method as stated above, where Takeuchi discloses: when the first Bluetooth module receives passenger identifier information of a passenger corresponding to the personal mobile terminal changes into a situation where the first Bluetooth module does not receive the passenger identifier information of the passenger corresponding to the personal mobile terminal, the passenger corresponding to the passenger identification information is determined to leave the elevator car (page 4 ¶ [0085]).  
Claim 17: Takeuchi modified by Studer et al. discloses a method as stated above, where Takeuchi discloses: when the first Bluetooth module does not receive passenger identifier information of a passenger corresponding to the personal mobile terminal changes into a situation where the first Bluetooth module receives the passenger identifier information of the passenger corresponding to the personal mobile terminal, the passenger corresponding to the passenger identification information is determined to enter the elevator car (page 4 ¶ [0082]).  
Claim 18: Takeuchi modified by Studer et al. discloses a method as stated above, where a passenger inside the elevator car is disclosed in Takeuchi to be determined based on received passenger identifier information (page 4 ¶ [0070]).
Claim 19: Takeuchi modified by Studer et al. discloses a method as stated above, where a first passenger list of passengers inside the elevator car is disclosed in Takeuchi to be determined corresponding to a current floor based on the passenger identifier information received by the first Bluetooth module (page 7 ¶ [0159]-[0162]).  The determination is performed after a registration deletion process occurs (page 4 ¶ [0082]) after a car door of the elevator car is closed (page 5 ¶ [0114]) and therefore when the elevator car is ready to depart.
Claim 20: Takeuchi modified by Studer et al. discloses a method as stated above, where a passenger list (ID list) is disclosed in Takeuchi to be generated which includes passenger’s destination floors (page 6 ¶ [0141]).  Therefore a passenger list of passengers leaving the elevator car at a corresponding landing is generated.
Claim 21: Takeuchi modified by Studer et al. discloses a method as stated above, where the response is disclosed in Takeuchi to include passenger identifier information (individual identification information) (page 3 ¶ [0063]).  Destination floor information is stored for the passenger identifier information (page 5 ¶ [0115]) and transmitted to an elevator control device (700) based on the detected passenger identifier information (page 8 ¶ [0202]).
Claim 23: Takeuchi modified by Studer et al. discloses a method as stated above, included in an elevator system shown in Fig. 1 of Takeuchi to include an elevator car (500) and an elevator controller (700) configured to control running of the elevator car (page 4 ¶ [0074]).
Claim 24: Takeuchi modified by Studer et al. discloses an elevator system as stated above, where a second module (lobby detection device 100) is shown in Fig. 1 of Takeuchi to be installed in an elevator landing area. The second module broadcasts a second signal and when a passenger approaches the second module the personal mobile terminal corresponding to the passenger interacts with the second module based on the second signal (pages 3-4 ¶ [0064]) so as to automatically send an elevator calling request command (call registration) to the elevator controller via the second module (page 1 ¶ [0010]).  This reference fails to disclose the second module to be a second Bluetooth module and the second signal to be a Bluetooth signal, where the personal mobile terminal receives the second Bluetooth signal.
However Studer et al. teaches an elevator system, where a module (beacon 33) interacts with a mobile terminal of a passenger (page 2-3 ¶ [0020]).   The module is further described as a Bluetooth module configured to broadcast a Bluetooth signal and received by the mobile terminal (page 2 ¶ [0019]).
Given the teachings of Studer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Takeuchi with providing the second module to be a second Bluetooth module and the second signal to be a Bluetooth signal, where the personal mobile terminal receives the second Bluetooth signal.  Doing so would allow a passenger’s mobile telephone or smartphone to be used as a terminal device to detect measurement values, and therefore not require additional hardware so as to provide such system as low cost, as taught in Studer et al. (page 1 ¶ [0010]).
Claims 25 and 28: Takeuchi modified by Studer et al. discloses an elevator system and a control method for the elevator system, where an elevator calling request command is automatically sent by the personal mobile terminal of the passenger, as stated above. Based on a passenger who leaves the elevator car and corresponds to an elevator landing area as determined by the passenger flow tracking system, the elevator controller is disclosed in Takeuchi to ignore said elevator calling request command as the passenger leaves the elevator car for the elevator landing area (page 1 ¶ [0011]-[0013]).
Claim 26: Takeuchi modified by Studer et al. discloses an elevator system as stated above, where a first passenger list of passengers inside the elevator car is disclosed in Takeuchi to be received by the elevator controller, which is determined in the passenger flow tracking system (page 7 ¶ [0159]-[0162]).  Running of the elevator car is controlled based on elevator calling request commands of the passengers corresponding to the first passenger list (page 8 ¶ [0202]).
Claim 27: Takeuchi modified by Studer et al. discloses an elevator system as stated above, where the elevator controller is disclosed in Takeuchi to generate, based on the elevator calling request commands, a second passenger list (registered identification information) of to-be-carried passengers assigned to the elevator car, compare the first passenger list with the second passenger list, and if a passenger in the second passenger list does not exist in the first passenger list, cancel (delete) scheduling arrangement corresponding to an elevator calling request command of the passenger (page 1 ¶ [0015]-[0017]).
Claim 29: Takeuchi modified by Studer et al. discloses a method as stated above, where a first passenger list of passengers inside the elevator car is disclosed in Takeuchi to be determined corresponding to a current floor based on the passenger identifier information received by the first Bluetooth module (page 7 ¶ [0159]-[0162]).  The determination is performed after a registration deletion process occurs (page 4 ¶ [0082]) after a car door of the elevator car is closed (page 5 ¶ [0114]) and therefore when the elevator car is ready to depart.  Running of the elevator car is controlled based on elevator calling request commands of the passengers corresponding to the first passenger list (page 8 ¶ [0202]).
Claim 30: Takeuchi modified by Studer et al. discloses a control method as stated above, where the elevator controller is disclosed in Takeuchi to generate, based on the elevator calling request commands, a second passenger list (registered identification information) of to-be-carried passengers assigned to the elevator car, compare the first passenger list with the second passenger list, and if a passenger in the second passenger list does not exist in the first passenger list, cancel (delete) scheduling arrangement corresponding to an elevator calling request command of the passenger (page 1 ¶ [0015]-[0017]).
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2010/0315208 A1) modified by Studer et al. (US 2019/0193992 A1) as applied to claims above, further in view of Hosokawa et al. (US 2019/0357609 A1).
Claims 11 and 22: Takeuchi modified by Studer et al. discloses a system and method as stated above, but fails to disclose the first Bluetooth module to be a Bluetooth Low Energy module such that the first Bluetooth signal is a BLE signal.
However Hosokawa et al. teaches a passenger flow tracking system and method, where a first Bluetooth module to be a Bluetooth Low Energy module (page 5 ¶ [0079]).  The Bluetooth signal broadcasted then would be a BLE signal.
Given the teachings of Hosokawa et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method disclosed in Takeuchi as modified by Studer et al. with providing the first Bluetooth module to be a Bluetooth Low Energy module such that the first Bluetooth signal is a BLE signal.  Doing so would help reduce a cost of operation due to the reduced energy consumption.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (US 2010/0315208 A1) modified by Studer et al. (US 2019/0193992 A1) as applied to claims above, further in view of Wang et al. (US 10,757,654 B2).
Claim 31: Takeuchi modified by Studer et al. discloses a system as stated above, but fails to disclose the response to comprise signal strength of the first Bluetooth signal received by the personal mobile terminal.
However Wang et al. teaches a system using Bluetooth communication, where a first Bluetooth module (primary Bluetooth device) broadcasts a first Bluetooth signal that is received by a secondary Bluetooth device, and receives a response as a received response fed back by the secondary Bluetooth device, where the response includes signal strength represented as received signal strength indicator (RSSI) of the first Bluetooth signal received by the secondary device (column 2 lines 59-62).
Given the teachings of Wang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed in Takeuchi as modified by Studer et al. with providing the response to comprise signal strength of the first Bluetooth signal received by the personal mobile terminal.  Doing so would allow the “[first] Bluetooth [module] [to] adjust the Bluetooth transmission link based on actual signal strength, thereby effectively increasing Bluetooth transmit power while reducing power consumption for transmission” as taught in Wang et al. (column 3 lines 20-24).

Response to Arguments
Applicants’ arguments filed June 28, 2022 have been fully considered but they are not persuasive.  
Applicants state on page 10 of the response that “the identification tag 400 in Takeuchi in not ‘configured to determine signal strength of the received first Bluetooth signal, and feed the response back to the first Bluetooth module only when the signal strength of the received first Bluetooth signal is greater than or equal to a predetermined value’ as recited in claim 1”.  However this limitation was previously rejected using the teachings of Studer et al., one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Takeuchi modified by the teachings of Studer et al. properly render obvious Applicants’ invention as required by claim 1.
Applicants further state on page 11 that “Studer, however, does not disclose that ‘wherein the personal mobile terminal is configured to determine signal strength of the received first Bluetooth signal, and feed the response back to the first Bluetooth module only when the signal strength of the received first Bluetooth signal is greater than or equal to a predetermined value’ as recited in claim 1. There is no signal fed back to a first Bluetooth module in Studer”.  However in order for Bluetooth communications to properly function between two devices, a master device must initiate communication with a slave device by transmitting a message/data to the slave device, at which point the slave device transmits a message/data to the master device.  This is well known with Bluetooth communications and would be recognized by one of ordinary skill in the art.  The transmission of message/data back to the master device in response to the initial communication is considered a response fed back to the master device.  Studer et al. teaches that a first Bluetooth signal is only received by the mobile terminal device (slave device) from the first Bluetooth module (master device) when the signal strength is a predetermined value (page 2 ¶ [0018]).  Since the response fed back can only be transmitted after receiving the initial communication from the first Bluetooth module, the response can only be fed back to the first Bluetooth module when the signal strength of the first Bluetooth signal is at a predetermined value.  It should be noted that applicants’ claim does not further limit the response fed back in terms of what kind of data is to be included, etc. Therefore Studer et al. properly renders obvious applicants’ limitation as required by the claim.  
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        July 13, 2022